Citation Nr: 0909213	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under 
38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	John W. Tilford, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1972 to 
January 1975, from December 1976 to December 1980, and from 
March 1988 to October 1988.  He was discharged in October 
1988 under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant's character of discharge from his last 
period of service constituted a bar to VA benefits based upon 
his last period of service.


FINDINGS OF FACT

1.  The appellant was honorably discharged from his first two 
periods of active service, which spanned from January 1972 to 
January 1975, and from December 1976 to December 1980.

2.  The appellant reenlisted in March 1988 and was 
administratively discharged in October 1988 under other than 
honorable conditions.

3.  During his service from March 1988 to October 1988, the 
appellant was absent without official leave (AWOL) from June 
9, 1988 to July 20, 1988, a period of 42 days.

4.  The appellant accepted a discharge under other than 
honorable conditions in lieu of trial by court martial.


CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 
5103A, 5303 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.12, 
3.13, 3.354 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2008).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2008).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2008).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2008).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2008); 
38 U.S.C.A. § 5303 (West 2002 and Supp. 2008).

A person discharged under conditions other than honorable on 
the basis of an absence without official leave period of at 
least 180 days is barred from receipt of VA benefits unless 
such person demonstrates to the satisfaction of the Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 
C.F.R. § 3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (i) Length and character of 
service exclusive of the period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation.  (ii) Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level, and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  (iii) A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

The appellant was honorably discharged from his first two 
periods of active service, which spanned from February 1972 
to February 1974, and from December 1976 to December 1980.  
The character of his discharge and his eligibility for VA 
benefits based upon those periods of service are not at 
issue.  The Board accordingly will confine its analysis to 
whether the appellant's character of discharge from his third 
and final period of service bars him from the receipt of VA 
benefits for that period of service.  The record reflects 
that the appellant was AWOL from June 9, 1988, to July 20, 
1988, a period of 42 days, well short of the 180 days 
required for the period of AWOL to be considered to be 
prolonged.  38 C.F.R. § 3.12(c)(6).  

In July 1988, the appellant accepted a discharge under 
conditions other than honorable for the good of the service 
and in order to avoid trial by court martial.  The narrative 
reason for the separation listed on the Form DD-214, 
Certificate of Release or Discharge from Active Duty, 
specifically states, "for the good of the service-in lieu 
of court-martial."

The appellant contends that the character of his discharge 
from his last period of service should not be a bar to the 
award of VA benefits.  Specifically, he asserts that because 
he voluntarily turned himself in and because court martial 
proceedings were never instituted against him, the character 
of his discharge should have been upgraded.

The character of the appellant's discharge from his last 
period of service has not been upgraded, and the Board makes 
no findings as to propriety of any upgrade of his discharge, 
merely that an upgrade of discharge has not been awarded by 
the appropriate body of jurisdiction.  The United States Army 
Review Board denied the appellant's application to upgrade 
the character of his discharge in an October 2005 decision.  
As there has been no removal of any bar to VA benefits, the 
bar to benefits established under 38 C.F.R. § 3.12 remains in 
effect.  

An "other than honorable" discharge is not necessarily 
tantamount to a "dishonorable" discharge.  However, a 
discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions.  A discharge 
or release from service for one of the following reasons is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of undesirable discharge in lieu of trial by 
general court-martial; (2) mutiny or spying; (3) offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

In July 1988, the appellant signed a memorandum requesting 
that he be discharged from service for the good of the 
service.  In that memorandum, he acknowledged that he 
understood the elements of the offenses charged and his 
guilt.  His signature to the memorandum authorized the 
imposition of a dishonorable discharge.  His Form DD-214 for 
the period of service reflects that he was discharged in 
order to avoid a court martial.

Despite that the appellant turned himself in and that court 
martial proceedings were never instituted against him, his 
service records clearly reflect that he voluntarily accepted 
a discharge in lieu of a court martial.  The acceptance of an 
undesirable discharge in lieu of trial by general court-
martial renders his discharge under other than honorable 
conditions dishonorable.  A dishonorable discharge imposes a 
bar to all VA benefits predicated on that service.  38 
U.S.C.A. § 101(2).

However, a discharge under dishonorable conditions will not 
constitute a bar to benefits if the individual was insane at 
the time of the offenses causing the discharge.  38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b).  Specifically, 
pursuant to 38 U.S.C.A. § 5303(b), "if it is established to 
the satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 
20-97  (May 22, 1997) (holding that the term 
"constitutionally psychopathetic" was synonymous with 
psychopathetic personality (antisocial personality disorder).  
Consulting various well-accepted legal authority, VA General 
Counsel has noted that the term insanity was more or less 
synonymous with "psychosis."  VAOPGCPREC 20-97, 62 Fed. Reg. 
37955(1997).

In order for a person to be found to have been insane at the 
time of committing the offense, the insanity must be such 
that it legally excuses the acts of misconduct.  
Additionally, there must be a causal connection between the 
insanity and the misconduct in order to demonstrate that a 
claimant's other than honorable discharge should not act as a 
bar to the grant of veterans' benefits.  Cropper v. Brown, 6 
Vet. App. 450 (1994).

A review of the appellant's service treatment and personnel 
records reveals that he underwent examination in January 
1988, prior to reporting to his final period of active duty.  
The psychiatric portion of the examination was normal and the 
appellant did not report any mental health problems.  His 
service medical records for the remainder of that period of 
service do not demonstrate any psychiatric abnormalities.

The appellant's service records are completely negative for 
any suggestion of insanity.  The records do not reflect that 
the appellant had a disease that caused him to act in a 
manner not in accordance with his normal method of behavior; 
or caused him to interfere with the peace of society, or 
caused him to depart from the accepted standards of the 
community.  In general, the evidence shows that the appellant 
experienced considerable discomfort secondary to foot trouble 
and knowingly went AWOL in order to relieve his discomfort.  
The evidence does not demonstrate that the appellant did not 
know what he was doing was wrong.

The appellant's discharge under other than honorable 
conditions is in this case a bar to VA benefits for that 
period of service.  Insanity is not an applicable defense in 
this instance and the appellant has failed to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge) with respect to his last period of 
service.  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge).  
Consequently, the appellant has no legal entitlement to VA 
benefits based on disease or injury incurred during his last 
period of service, and his claim must be denied as a matter 
of law.  3 8 C.F.R. § 3.12(d); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In any event, the Board finds that insanity 
during the period of service in question is not shown by the 
evidence of record.

The Board has considered whether the notice and development 
provisions of law of applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008).  The Board finds that because the appellant has been 
determined not to be a veteran with respect to his last 
period of service as a matter of law for compensation 
purposes and is thus found to be barred from VA benefits by 
reason of the character of his discharge, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.


ORDER

The character of the appellant's service from March 1988 to 
October 1988 is a bar to entitlement to VA benefits other 
than health care under 38 U.S.C. Chapter 17.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


